DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Brian Kauffman (#63199) on 14 Feb 2022.

The application has been amended as follows: 
Claim 27, Ln. 4 has replaced “to air inlet” with --to the air inlet--
Claim 35, Ln. 4 has replaced “to air inlet” with --to the air inlet--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest a patient interface having all of the elements and functionality recited of the instant claims. Claim 21 requires an air inlet of a hollow base to be parallel aligned with a pair of air outlets which deliver pressurized air to a pair of nasal posts, with each nasal post being removable from the hollow base, an adhesive support which adheres to the patient’s nose for supporting the hollow base and the nasal ports on the 
While the prior art includes the structures recited by the claims it only does so in piecemeal fashion across various prior art references. There is not a preponderance of the evidence that one having ordinary skill in the art at the time of the invention would have considered it prima facie obvious to have combined those different elements from various prior art teachings into the single patient interface of the instant claims without improper hindsight reasoning.
The claims appear afforded an effective filing date of 04 Jun 2009 as the two provisional application to which the instant application claims priority benefit do not appear to disclose the overall structure recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376. The examiner can normally be reached M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785